PER CURIAM.
This appeal is from a judgment entered by the trial judge in a negligence case which he tried without a jury.
The only point involved is whether the court erred, under the law and facts, in his findings that the defendant was guilty of negligence and that the plaintiff was-free from contributory negligence.
We find from a study of the evidence and' briefs of the parties that there were sufficient facts before the court to sustain the judgment entered on a factual situation.
Affirmed.
, ALLEN, C. J., KANNER, J., and! SMITH, CULVER, Associate Judge, concur.